DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Composition of insert parts:
Thermoset polymer (claims 25 and 29)
Thermoplastic polymer (including ABS, PET, PLA, and PVA of claim 32) (claims 25, 29, 32) 
Thermoplastic composite (claim 25)
Salt (claim 25)
Reactive substance mixture (claim 26)
Three-dimensionally cross-linked polymer (claim 33).

Additive manufacturing method of insert parts:
Stereolithography, direct light processing, or digital light processing (claim 30)
Multijet modeling (claim 30)
Selective laser sintering or selective laser melting (claim 31)
Fused deposition modeling or fused filament fabrication (claim 31)
Binder jetting (claim 36).

Methods of removing inserts:
Aqueous medium to decompose by catalysis (claim 34)
Solvent to cause chemical cleavage of polymers (Claim 35 and 36)
Thermal debinding (claim 39).

Applicant is required, in reply to this action, to elect a single species from each category detailed above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 22 to all species, claim 25 to additive manufacturing species.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The above species lack unity of invention because even though the inventions of these groups require the technical feature of a method of producing a molded body comprising producing insert parts, providing the insert parts in a mold having a cavity, filling the cavity with a molding compound, solidifying, removing the insert part, and debinding and sintering, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Grohowski (US 9370609 (cited on IDS).  Grohowski teaches a method of producing a molded body comprising producing insert parts via additive manufacturing, providing the insert parts in a mold having a cavity, filling the cavity with a molding compound comprising a metal, solidifying, removing the insert part, and debinding and sintering. (col. 2, ln. 59 to col, 3, ln. 10; col. 5, ln. 27 to col. 6, ln. 57).  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735